Howard, J.:
From the meager record presented to us it is not possible for this court to tell which of the parties was indebted to the other; and, the county judge having written no opinion, neither is it possible for us to determine by what process of computation he arrived at the conclusion that the defendants were indebted to the plaintiff in the sum of seven dollars and sixty-eight cents, with interest. From the defendants’ book account, as disclosed by then bill of particulars, a small balance seems to have been due the plaintiff; but assuming this to be so, the question then arises can the plaintiff recover ?
The plaintiff was a farmer; the defendants were country merchants; they also conducted a creamery. The plaintiff bought goods from the defendants; the defendants purchased farm products and milk from the plaintiff. The plaintiff also drew orders on the defendants for cash. The defendants kept a book account of these transactions, such as is ordinarily kept in country stores. The plaintiff made no demand upon the defendants for a settlement of this account and no demand for the payment of any balance which he may have believed to be due him. Under these circumstances can the plaintiff recover ?
There is a rule of law well established which has been stated as follows: “It is the settled law of this State, announced in many decisions, that when a specific sum of money is made payable by the agreement of the parties, upon demand, or at a specified time, at a particular place, as against the original debtor, no demand at the time or place, prior to the commencement of the suit, is necessary. ” (First National Bank v. Story, 200 N. Y. 346.) It was upon the strength of this rule, as we gather from the briefs of counsel, that the county judge concluded that the plaintiff herein could maintain his suit without having first made a demand. But we do not think this rule can be held to apply to the circumstances here. No specific sum of money was made payable by the agreement of the parties; neither was it made payable at a specified time; nor at a particular place. In fact the apparent understanding between the parties, the course of business between them, and the custom of the neighbor*362hood, all indicate that a settlement of the account and the striking of a balance was contemplated before either became obligated to the other. There having been no specific agreement between the parties we can only spell out the terms of the contract from the nature of the transactions. It cannot be supposed in this case that the defendants had tacitly or otherwise agreed to become instantly liable without any demand for each item of product or milk purchased from this plaintiff in this running account. The defendants acted in some respects as a banker for the plaintiff; he drew on them for cash. The rule governing transactions with banks is, therefore, more nearly applicable here. That rule has been stated in these words: “ Under the terms of the contract implied in the transaction of receiving money on deposit, a bank is not under the obligation of a common debtor to go after his customer and return the deposit wherever he may be found, but its implied engagement with the depositor is to pay whenever payment shall be demanded.” (9 Am. & Eng. Ency. of Law [2d ed.], 200.)
The amount in dispute is insignificant compared to the cost of the litigation and no great principle is involved. However, the matter having come here for determination, we think the judgment of the County Court should be reversed and the judgment of the Justice’s Court affirmed, with costs to the appellant in this court and in the County Court.
All concurred, except Kellogg, J., dissenting in memorandum, in which Lyon, J., concurred.